United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bradley, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-451
Issued: November 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 29, 2011 appellant filed a timely appeal from the November 15, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which granted a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 25 percent impairment of his left lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On March 29, 2006 appellant, then a 45-year-old letter carrier, filed an occupational
disease claim alleging that the torn cartilage in his left knee was a result of performing the duties
of his employment. OWCP accepted his claim for derangement of the posterior horn of the left
1

5 U.S.C. § 8101 et seq.

medial meniscus, left knee meniscus tear, chondromalacia “except patella” left, current tear of
left medial meniscus and pain in the lower left leg joint.
On August 5, 2009 appellant underwent a left medial unicompartmental knee
arthroplasty. He filed a schedule award claim.
In August 2010, Dr. Brett R. Levine, the Board-certified orthopedic surgeon, performed
the operation, described his findings on examination. Appellant had no limp. He had no
instability to varus and valgus stress or anterior and posterior drawer testing. Appellant had no
extensor or flexor contracture. He had good quadriceps strength. Range of motion was 0 to 120
degrees. There was no effusion, no patellofemoral problems and no increased temperature.
Appellant reported medial joint line tenderness, but overall Dr. Levine found appellant’s
examination to be very stable and very benign. Dr. Levine noted that appellant had neutral
alignment to his lower extremity. X-rays showed well-placed and well-fixed unicompartmental
knee arthroplasty with no evidence of wear or loosening.
In November 2010, Dr. Scott Sporer, a Board-certified orthopedic surgeon and an
associate of Dr. Levine, described his findings on examination. Appellant had no appreciable
limp and used no assistive devices. Sensory and motor examinations were grossly intact distally.
Left knee range of motion showed full extension with flexion to 130 degrees. The knee was
stable to varus and valgus stresses. There was no effusion. Appellant had pain to palpation
along his medial joint line. There was no lateral joint line tenderness and the patellofemoral
grind test was negative.
Dr. David J. Fletcher, Board-certified in occupational and preventative medicine,
evaluated appellant’s permanent impairment in January 2011. He related appellant’s history and
complaints. Appellant had an antalgic gait with decreased weight bearing on the left lower
extremity. He used no assistive devices. Dr. Fletcher found atrophy over the left quadriceps and
crepitus. He also found a 10-degree lack of knee extension. Current x-rays showed previous
insertion of a medial joint compartment prosthesis. The lateral joint compartment was
maintained with no evidence of arthritic changes.
Dr. Fletcher characterized appellant’s impairment as moderate. Applying the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment,2 he
found a 20 percent impairment of the left lower extremity due to loss of extension. Dr. Fletcher
found an 18 percent impairment due to gait derangement and an 8 percent impairment due to
unilateral muscle atrophy. Combining all three of these impairments, he concluded that
appellant had a 39 percent total impairment of the left lower extremity.
OWCP’s medical adviser reviewed Dr. Fletcher’s evaluation and noted that appellant had
persistent subjective complaints of left knee pain that were not supported by physical
examination. Using Table 16-3, page 511 of the sixth edition of the A.M.A., Guides,3 he found a

2

A.M.A., Guides (5th ed. 2001).

3

Id. (6th ed. 2009).

2

25 percent impairment of the left lower extremity for a good result (good position, stable,
functional) following knee arthroplasty.
On November 15, 2011 OWCP issued a schedule award for a 25 percent impairment of
appellant’s left lower extremity.
Appellant argues on appeal that Dr. Fletcher stands by his assessment of 39 percent. He
adds that Dr. Fletcher put him through two hours of walking, climbing up and down stairs and
other exercises to simulate his job, after which he noted limping and weakness in his lower
extremities from atrophy. Appellant is incredulous that there is no atrophy. He states that he has
pain on a daily basis. Appellant takes issue with the opinion of OWCP’s medical adviser, who
did not conduct a physical examination and who dismissed the pain experienced on a regular
basis.
LEGAL PRECEDENT
The schedule award provision of FECA4 and the implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.6
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. The A.M.A., Guides has been adopted by regulations as
the appropriate standard for evaluating schedule losses.7 As of May 1, 2009, the sixth edition of
the A.M.A., Guides is used to calculate schedule awards.8
ANALYSIS
Under the applicable sixth edition of the A.M.A., Guides, diagnosis-based impairment is
the primary method of evaluating the lower extremity. Impairment is determined first by
identifying the relevant diagnosis, then by selecting the class of the impairment: no objective
problem, mild problem, moderate problem, severe problem, very severe problem approaching
total function loss. Each class of impairment has a default impairment rating, which can usually

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

7

Supra note 5; Ronald R. Kraynak, 53 ECAB 130 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); id., Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

be adjusted slightly using grade modifiers or nonkey factors such as functional history, physical
examination or clinical studies.9
Chapter 16 of the A.M.A., Guides provides criteria for evaluating permanent impairment
due to impairments of the lower extremities.
Although appellant’s arthroplasty was
unicompartmental, the most relevant diagnosis under Table 16-3, the Knee Regional Grid, is
total knee replacement, at page 511. Dr. Fletcher characterized appellant’s impairment as
moderate. This appears consistent with the findings of appellant’s surgeon, Dr. Levine, and his
associate Dr. Sporer: appellant’s prosthesis was well-positioned, stable and functional. A
moderate problem following knee arthroplasty has a default impairment value of 25 percent. In
fact, this is the maximum impairment rating any claimant may receive for a moderate problem
following knee arthroplasty. The rating cannot be adjusted higher based on grade modifiers or
nonkey factors.
As OWCP’s medical adviser based his recommendation of 25 percent on a review of the
relevant medical evidence and on the applicable edition of the A.M.A., Guides, the Board finds
that appellant has no more than a 25 percent impairment of his left lower extremity due to left
knee arthroplasty. The Board will affirm OWCP’s November 15, 2011 decision.
Appellant argues that Dr. Fletcher stands by his rating of 39 percent, but Dr. Fletcher
based that rating on an outdated version of the A.M.A., Guides, one that was published in 2001.
The sixth edition, the second printing of which was published in April 2009 and is currently in
use, does not allow the combination of impairments that Dr. Fletcher performed to obtain his
rating. Because he did not apply the proper edition of the A.M.A., Guides, Dr. Fletcher’s rating
does not establish appellant’s impairment rating.
A rating not based on the proper edition of the A.M.A., Guides is of little probative
value. Further, the Board has held that when OWCP’s medical adviser provides the only rating
that conforms to the applicable edition of the A.M.A., Guides, that evaluation constitutes the
weight of the medical evidence.11 Even though the medical adviser in this case did not examine
appellant, he was competent to analyze Dr. Fletcher’s evaluation to determine if it was
performed in accordance with the A.M.A., Guides.12
10

Appellant’s case is similar to that of S.L., Docket No. 12-595 (issued July 25, 2012). In
S.L., the attending physician improperly used the fifth edition of the A.M.A., Guides to evaluate
the impairment of the claimant’s left lower extremity. OWCP forwarded the evaluation to
OWCP’s medical adviser, who applied the sixth edition to the attending physician’s findings.
Using Table 16-3, OWCP’s medical adviser found that the claimant had a moderate problem
9

A.M.A., Guides 497.

10

James Kennedy, Jr., 40 ECAB 620, 627 (1989) (an opinion that is not based upon standards adopted by OWCP
and approved by the Board as appropriate for evaluating schedule losses is of little probative value in determining
the extent of permanent impairment).
11

John L. McClenic, 48 ECAB 552 (1997).

12

A.M.A., Guides 23.

4

following total knee replacement, which carried a default impairment value of 25 percent.
Unlike the present case, the medical adviser in S.L. reduced the default value by 2 percent for
lack of gait abnormality and 2 percent for an unremarkable physical examination, leaving the
claimant with a final rating of 21 percent. The Board affirmed a schedule award based on the
medical adviser’s rating.
The A.M.A., Guides explains that the impairment ratings in the body organ system
chapters, including Chapter 16, The Lower Extremities, make allowance for most of the
functional losses accompanying pain.13 Pain is most appropriately construed as a component of
a medical disorder14 and so the diagnosis-based impairment value for appellant’s left knee
arthroplasty accounts for the effect of pain that is typically associated with such a procedure.
As for putting appellant through two hours of exercises to simulate conditions of
employment, Dr. Fletcher’s findings may be relevant to the issue of appellant’s disability for
work or whether he should perform limited duty, but they do not reflect the permanent state of
physical impairment due to the left knee arthroplasty, from which appellant appears to have had
a reasonably good result with only moderate problems.15
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a 25 percent impairment of his left lower
extremity.

13

Id. at 25.

14

Id. at 35.

15

Dr. Fletcher’s finding of a 10-degree extension lag differs from previously recorded observations by Dr. Levine
and Dr. Sporer, both of whom found full extension. Until such a motion deficit becomes a reliably consistent
finding, it may be excluded from the impairment calculation. See id. at 496; see also id. at 544: “If it is clear that a
restricted range of motion has an organic basis, three measurements should be obtained and the greatest range
measured should be used. If multiple evaluations exist, and there is inconsistency of a rating class between the
findings of two observers or in the findings on separate occasions by the same observer, the results are considered
invalid.”

5

ORDER
IT IS HEREBY ORDERED THAT the November 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

